COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00102-CV
                          Navarro County Wholesale Ratepayers; M.E.N. Water Supply
                          Corporation; Angus Water Supply Corporation; Chatfield Water
                          Supply Corporation; Corbet Water Supply Corporation; City of
                          Blooming Grove; City of Frost; City of Kerens; and Community Water
Style:                    Corporation
                          v Zachary Covar, Executive Director of the Texas Commission on
                          Environmental Quality; The Texas Commission on Environmental
                          Quality; Bryan Shaw; Carlos Rubenstein; Toby Baker; and City of
                          Corsicana
Date motion filed*:       July 15, 2014
Type of motion:           Motion to Exceed Word Count
Party filing motion:      Appellants
Document to be filed:     Appellants’ reply brief

Is appeal accelerated?       No

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                
Panel consists of ____________________________________________
Date: August 7, 2014
November 7, 2008 Revision